PER CURIAM.
We have reviewed the briefs and record on appeal and heard oral argument. On the basis thereof, we are of the opinion that no reversible error has been made to clearly appear. The judgment appealed from is, therefore, affirmed, without prejudice to appellant’s right to raise the issue of competency of counsel by motion to vacate under Rule 3.850, F.R.C.P., 33 F.S.A. Geiger v. State, Fla.App.1969, 228 So.2d 449.
Affirmed.
OWEN and MAGER, JJ., and MORROW, RUSSELL O., Associate Judge, concur.